Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The prior art does not teach or reasonably suggest a method for reducing mortality in fish belonging to the family Salmonidae said method comprising: - rearing a fish in fresh water; - transferring said fish from fresh water to seawater or saltwater for continued rearing; wherein an effective amount of beetle powder is administered to said fish in the 10 days preceding and/or in the 10 days following said fish’s transfer from fresh water to seawater or salt water. 
The closet art found was ARMENJON et al (WO 2016108037 A1).  ARMENJON et al the beetle powder implemented in this example could effectively replace 100% of fish meal in the diet of juvenile rainbow trout with positive effects on IC and overall growth performance (page 32, [0242]). ARMENJON et al do not teach rearing a fish in fresh water; transferring said fish from fresh water to seawater or saltwater for continued rearing; wherein an effective amount of beetle powder is administered to said fish in the 10 days preceding and/or in the 10 days following said fish’s transfer from fresh water to seawater or salt water; neither ARMENJON et al teach reducing mortality in fish belonging to the family Salmonidae.


EXAMINER’S AMENDMENT

An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Erin M. Dunston on 5/25/2022.
The application has been amended as follows: 

IN THE CLAIMS:
Claims 1, and 9 have been cancelled without prejudice.
In Claim 2, at line 2, before the term “family”, the term “the” has been deleted.
In Claim 3, at line 3, before the term “genus”, the terms “the” has been deleted.
Claims 2-8, 10, and 11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655